Citation Nr: 0008337	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran has basic eligibility for educational 
benefits under Chapter 30, Title 38, United States Code.

2.  Whether the veteran is entitled to a refund by the 
Department of Veterans Affairs of the monies the service 
department withheld from service pay for the Chapter 30 
educational assistance program.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1987, and from October 1988 to October 1990.  The 
veteran also had service with the Air National Guard from 
August 1986 to October 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  This case was previously before the 
Board in July 1998 and was remanded for the purpose of 
clarifying the veteran's representation and service in the 
Georgia Air National Guard.

Pursuant to the Board's July 1998 remand, in August 1998 the 
RO sent correspondence to the veteran requesting that she 
submit a power of attorney from her accredited 
representative.  However, the veteran did not respond to the 
RO's request.  Subsequent efforts by the RO were unable to 
reveal the presence of a power of attorney in this case.  As 
efforts to clarify this matter have been undertaken, and as 
the veteran has been afforded her due process of law rights 
in this matter, the Board will proceed with its appellate 
review of the veteran's case and will consider the veteran to 
be unrepresented in this appeal.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1986 to 
January 1987, and from October 1988 to October 1990.

2.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was she discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.

3.  VA does not have any control over monies deducted from a 
serviceperson's basic pay. 


CONCLUSIONS OF LAW

1.  The criteria for basic service eligibility for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code have not been met.  38 U.S.C.A. § 3011 
(West 1991); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044 (1999).

2.  The veteran is not entitled to a refund by VA of any 
monies withheld from her basic service pay for Chapter 30 
purposes.  38 U.S.C.A. § 3011(b) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that her active duty service 
and service with the Georgia Air National Guard equates to at 
least three years of continuous active duty service.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that she had a period of active 
duty from October 1986 to January 1987.  The type of 
separation was listed as "RELEASE FROM ACTIVE DUTY," and 
the narrative reason for discharge was listed as "COMPLETION 
OF INITIAL ACTIVE DUTY TRAINING."

Another of the veteran's Certificate of Release or Discharge 
from Active Duty (DD Form 214) indicates that she entered 
active duty in the United States Coast Guard on October 24, 
1988, and was discharged on October 9, 1990, after serving on 
active duty for 1 year, 11 months, and 16 days.  The 
narrative reason for discharge was listed as "UNSUITABILITY."  
The veteran's service was characterized as "HONORABLE."  
Additional documentation in the veteran's file indicates that 
the veteran had a four year commitment upon her enlistment 
with the Coast Guard.

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty (1) for a service-
connected disability; (2) for a medical condition preexisting 
service and determined not to be service connected; (3) for 
hardship; (4) for the convenience of the Government in the 
case of an individual who completed not less than 20 months 
of continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but interfering with her performance of duty, as determined 
by the Secretary of each military department in accordance 
with regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011; 38 C.F.R. §  21.7042.

After a careful review of the evidence, the Board finds that 
the veteran's military service does not satisfy the foregoing 
conditions.  She did not serve on active duty continuously 
for three years after June 30, 1985, nor was she discharged 
or released from active duty after June 30, 1985, because of 
a service-connected disability, a preexisting medical 
condition not characterized as a disability, for hardship, 
for convenience of the Government after completing 30 months 
of a three-year enlistment, involuntarily for convenience of 
the Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.  
In short, based on the veteran's period of active service, 
she does not qualify for Chapter 30 educational benefits 
under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a).

The Board acknowledges the veteran's argument that her period 
of service from August 1986 to October 1990 constituted 
active duty service.  For purposes of the Chapter 30 program, 
the term "active duty" means full-time duty in the Armed 
Forces, other than active duty for training, but includes 
full-time National Guard duty first performed after June 30, 
1985, by a member of the Army National Guard of the United 
States or the Air National Guard of the United States in the 
member's status as a member of the National Guard of a State 
for the purpose of organizing, administering, recruiting, 
instructing, or training the National Guard.  38 U.S.C.A. §§ 
101(21)(A), 3002(7); 38 C.F.R. § 21.7020 (b)(1)(A).  The term 
"active duty for training" means full-time duty in the Armed 
Forces performed by the Reserves for training purposes, and 
in the case of members of the Army National Guard of any 
State, full-time duty under section 316, 502, 503, 504, or 
505 of title 32.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(iii)(3).  However, the evidence in the file, including 
the veteran's DD 214s and a DD Form 368 (Request For 
Discharge Or Clearance From Reserve Component, dated in 
October 1988), clearly reflects that other than the period 
from October 1986 to January 1987 referenced earlier in this 
decision, the veteran was not on active duty status prior to 
her October 1988 enlistment with the Coast Guard.  Therefore, 
only the veteran's service from October 1986 to January 1987, 
and from October 1988 to October 1990, can be characterized 
as active duty for purposes of qualifying for Chapter 30 
educational benefits assistance.

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have (among other conditions) 
served on active duty at any time during the period between 
October 19, 1984, and July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  In this case, even 
assuming for the sake of argument that the veteran had 
remaining Chapter 34 eligibility as of December 31, 1989 (the 
data from DOD is unclear), the veteran did not serve on 
active duty between October 19, 1984 and July 1, 1985, and 
she can not qualify for Chapter 30 educational benefits under 
38 U.S.C.A. § 3011(a)(1)(B).

As noted, this case was previously before the Board in July 
1998 and was remanded, in part, to determine if the veteran 
first entered the Georgia Air National Guard under Title 32, 
United States Code.  As the Board noted in the July 1998 
remand, if the veteran had entered under the provisions of 
Title 32, she might be eligible for Chapter 30 benefits under 
a special election provision contained in the Veterans' 
Benefits Improvements Act of 1996, P.L. 104-275, 110 Stat. 
3322 (Oct. 9, 1996) (hereinafter Public Law 104-275).  
However, a December 1999 report of contact indicates that 
personnel from the Georgia Air National Guard informed the RO 
that the veteran was a "traditional guardsman," and was not 
a "full time state national guardsman."  Further, the 
report of contact indicated that there was "no evidence 
showing entitlement under the provisions of title 32."  The 
Board also notes that the veteran has not submitted any 
evidence to show that her service in the Georgia Air National 
Guard was performed on a full-time basis.  Most importantly, 
the veteran has never contended that she made any 
"election" concerning her educational assistance benefits.  
Accordingly, the Board finds that the provisions of Public 
Law 104-275 afford no basis for the veteran to receive 
Chapter 30 educational assistance benefits.

The Board realizes that the veteran contributed basic pay to 
participate in the Montgomery GI bill program, and is aware 
of her request that the funds be returned to her.  However, 
there is no authority allowing for the Board to refund the 
veteran's contributions.  Under 38 U.S.C.A. § 3011, any 
amount by which the basic pay of an individual is reduced 
under Chapter 30 will revert to the Treasury, and will not, 
for purposes of any Federal law, be considered to have been 
received by or to be within the control of such individual.  
Again, the VA has not been granted legal authority to refund 
the veteran's contributions.  Moreover, VA's General Counsel 
has indicated that any recourse for refund of such funds 
would in any event not be with VA, but with each specific 
branch of the Armed Forces.  VAOPGCADV 13-93 (O.G.C. Adv. 13-
93).  Accordingly, the veteran should direct her refund 
request to the appropriate service department.

The Board acknowledges and is sympathetic to the arguments 
given by the veteran, including those advanced at the 
November 1996 RO hearing.  However, the legal criteria 
governing service eligibility requirements for Chapter 30 
educational assistance are clear and specific.  The Board is 
not free to deviate from the law as passed by the Congress.  
Based on the foregoing, the Board finds that there is simply 
no legal basis to find the veteran eligible for educational 
assistance benefits under Chapter 30.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

The appeal is denied



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

